DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim includes multiple sentences. See MPEP 608.01(m), stating that periods may not be used within the claim except for abbreviations. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168353 Spangler et al in view of US 2013/0323517 Kitano et al.
Regarding claim 1, Spangler teaches an interlayer film for laminated glass to be used in laminated glass (paragraph 0003), the interlayer film comprising:
one end, and the other end being at the opposite side of the one end (figure 5),
the other end having a thickness larger than that of the one end (paragraph 0011, tapered),
the thickness of the interlayer film not increasing evenly from the one end to the other
end (paragraph 0125, continuously varying wedge angle).

Spangler does not teach the use of float glass or a thickness of 2 mm. One reading Spangler as a whole would appreciate that Spangler is not particularly concerned with the glass material used (paragraph 0135) or the exact thickness (paragraph 0034). Kitano teaches an interlayer material used in safety glass products where the glass substrate is a float glass (paragraph 0118) that is 1-5 mm thick (paragraph 0119). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the float glass material and taught thickness of Kitano in the product of Spangler because float glass is one of many suitable options (paragraph 0118) for safety glass and the thickness is variable based on the desired final product (paragraph 0119). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1-5 mm reads on the claimed range of 2 mm. 
Please note, claim 1 includes product by process language (wedge angle measuring before and after bonding, and steps 1 through 5).  The discussion above tends to show the claimed product is the same as what is taught by the prior In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Spangler in view of Kitano appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 2, Spangler does not explicitly teach X being 15% or less. However, Spangler does teach the continuously varying wedge angle (paragraph 0125) such that X will have some value. Additionally, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed X does not impart patentability to the claims. Please note that as written, a value of zero is not excluded from the claim such that the wedge angle before and after bonding may be the same. 
Regarding claims 3 and 4, Spangler teaches that the interlayer and the second glass plate are in full contact with each other (paragraph 0146), including at three separated points. 

Regarding claim 7, Spangler teaches a thermoplastic resin (paragraph 0032).
Regarding claim 8, Spangler teaches a plasticizer (paragraph 0042).
Regarding claim 9, Spangler teaches that the interlayer film includes a layer containing a thermoplastic resin (paragraph 0032), and a plasticizer in a content of 5 parts by weight or more and 120 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin (paragraph 0042). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-120 phr reads on the claimed range of 25-45 phr. 
Regarding claim 10, Spangler teaches a first layer (core); and a second layer (skin) arranged on a first surface side of the first layer (paragraph 0156, multilayer interlayers).
Regarding claim 11, Spangler teaches that the first layer contains a polyvinyl acetal resin, the second layer contains a polyvinyl acetal resin (paragraph 0041), and
a content of a hydroxyl group of the polyvinyl acetal resin in the first layer is lower than a content of a hydroxyl group of the polyvinyl acetal resin in the second layer (Tables 2-5 and 7).

a content of the plasticizer in the first layer relative to 100 parts by weight of the polyvinyl acetal resin in the first layer is larger than a content of the plasticizer in the second layer relative to 100 parts by weight of the polyvinyl acetal resin in the second layer (Table 10).
Regarding claim 13, Spangler teaches a laminated glass, comprising: a first lamination glass member;
a second lamination glass member; and
an interlayer film part being arranged between the first lamination glass member and the second lamination glass member,
the interlayer film part being formed of the interlayer film for laminated glass according to claim 1 (paragraph 0134). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781